Title: From Thomas Jefferson to James Wood, 20 March 1780
From: Jefferson, Thomas
To: Wood, James



Williamsburg 20 March 1780

This express brings some packets of letters for Generals Specht, Hamilton and Gall, which came by the Patsy, flag of truce, just arrived from New York with money and stores for the Convention Troops. You will please send on the Express to the first two named gentlemen. The flag is to go up the James River as far as she can. When her arrival there shall be notified to you, you will be pleased to give permission to Mr. Geddes, Mr. Clark and Mr. Hoakerly to go the Flag and receive their several charges. A proper guard of horse you shall also be pleased to furnish to Mr. Geddes with to carry up the money. Let him name the day on which they shall attend at the flag. I think it will be well that Mr. Geddes himself should attend with the guard thro’ the whole journey up‥‥ The Continental Board of War having referred to us to give final orders on the subject of the Convention horses you will be pleased to obtain and send us a report of the officers who keep horses, and the number kept by each.
